DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 10, the term “an inorganic material layer that comprises a first portion with a first optical absorption, and a second portion with a second optical absorption” is unclear in 
	Claim 18 depends from a cancelled claim.  It appears that it should depend from claim 10.
	Claims 11-16 and 19-25 fail to cure the indefiniteness of the base claim and are therefore also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al (US 9,892,944 B2) in view of Li (US 2005/0103745 A1) and Smith et al (US 6,527,964 B1).
	Schuele discloses a method for manufacturing a fluidic assembly substrate 305 (Fig.3a, 3b), the method comprising:

	depositing an inorganic material 315 (“315 may be replaced by glass” col.10, lines 32-33) over the transparent substrate to form an inorganic material layer;
	performing an etch to open structures 312 (“wells”) in the inorganic material layer extending to a top surface of the transparent substrate (to also “expose a portion of electrical contact 335” col.10, lines 43-45; Fig.3b).
	Schuele fails to disclose to form a patterned hard mask and then to use the hard mask to guide the dry etch.  
Li teaches that forming a hard mask and then etching inorganic material to expose the substrate is a known technique for forming openings.  Li teaches a method comprising:
	providing a transparent substrate 10 (TEOS oxide, [0015], Fig.1);
	depositing an inorganic material (“low silane” [0015]) over the transparent substrate to form an inorganic material layer 12 ([0015], Fig.1);
	forming a patterned hard mask 14 [0016] atop the inorganic material layer with openings 16 exposing portions of the inorganic material layer corresponding to structure locations (as depicted in Fig. 2);
performing a dry etch (“dry etchant” [0016]) guided by the patterned hard mask to open structures 16 in the inorganic material layer extending to a top surface of the transparent substrate (as depicted in Fig.3).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a patterned hard mask and use that to etch as cited in the method of Schuele because Li that to do so is a useful technique for patterning silicon dioxide, and such is expected to give the predictable result of forming openings as desired in the 
As to amended claim 10, Schuele discloses to form and expose an electrical conductivity layer 335 on top of the transparent substrate (col.10, lines 48-53), in which the combination of the inorganic material, electrical connectivity layer and transparent layer provide first and second portions with optical absorptions as cited.  The optical absorptions are a property of the combination of materials present, and patterned layers 335, 315 provide different optical absorptions across the surface of the substrate 305, inherently.
Schuele fails to explicitly disclose a trapezoidal-shaped structure.  However, Schuele discloses that the term “well” is “used in its broadest sense to mean any surface feature into which” a device deposits (col.4, lines 55-57).  Therefore, the shape is a matter of design choice according to the device that is deposited.  Smith teaches that substrates with openings may be designed to provide openings with shapes to receive elements by fluidic assembly (col.1, lines 19-26).  Smith teaches that “[b]y controlling the fit between the element and the opening, it is possible to have the elements self assemble into the openings.” (col.6, lines 9-11).  Smith teaches the opening may be trapezoidal-shaped (col.6, lines 11-15).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a trapezoidal-shaped structures in the method of Schuele because this is a matter of obvious design choice and Smith teaches that it is a useful shape for fluidic assembly.
As to claim 11, Schuele discloses the substrate may comprise glass (col.10, line 28; col.4, lines 64-67) and the inorganic material is a second glass (col.10, line 33).  Schuele fails to explicitly disclose that the susceptibility to etching is different.  This is suggested, however, because Schuele teaches the substrate may be glass or glass ceramic (col.4, lines 64-67), thus 
In addition, Li teaches that when etching glass 12 (of low silane [0015]) selectively to the glass substrate 10 (TEOS [0015]), that the susceptibility to etching is different (“etchant etches the material of layer 12 at a higher rate than the rate at which it etches the material of substrate 10” [0018]).  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide different etch susceptibility as cited in the modified method of Li teaches this is a useful technique for etching wells in substrate structures, and such is expected to give the predictable result of a flat surface as desired by Schuele.
As to claim 12, Schuele fails to disclose PECVD of TEOS.  Li teaches that materials for the substrate 10 and inorganic material 12 may be taken from those listed in Figure 10 [0021].  Figure 12 includes TEOS by PECVD as a possibility for inorganic material 12.  In addition, Li discloses to choose material 12 having a faster etch rate than substrate 10 [0021].  Therefore, depending on the desired well formed, the material chosen and the relative etch rates, material 12 can be TEOS PECVD or TEOS PECVD Densified, and substrate 10 can be chosen as appropriate from the other listed materials to achieve desired results.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide PECVD of TEOS as cited in the modified method of Schuele because Li teaches that it is an available option for the substrate, and within the scope of one skilled in the art to choose and vary relative materials present to provide for desired results of structures.

	As to claim 16, Schuele discloses that the top surface exposed is substantially planar (as depicted in Fig. 3b).
As to claim 18, Schuele discloses that a portion of the electrical connectivity layer is exposed as cited (Fig.3b).
As to claim 19, Schuele teaches in other embodiments that structures should fit elements that have a diameter of 50 µm in a 3 µm deep well (col.9, lines 16-17) but widths may vary according to the element size (col.9, lines 35-45).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the cited sizes in the modified method of Schuele because Schuele teaches similar sizes, and varying the size is within the scope of one skilled in the art in order to provide for a good fit and effective fluidic assembly.
As to claim 20, Schuele fails to disclose temperatures of stability.  However, given that glass materials are provided as in the instant invention, the same results of temperature stability are expected.
As to claim 21, Schuele as modified by Li teaches the cited relative etch susceptibility and substrate as an etch stop in order to provide a flat surfaces, see the rejection of claim 11.
As to claim 22, Schuele discloses the depth as cited (“the depth of well 312 is substantially equal to the height of the diode portion” col.10, lines 53-55).
As to claim 23, the first and second portions of the electrical connectivity layer 335 are disclosed by Schuele (see Figures 3a-3b showing exposed portions and non-exposed portions of the layer 335).

As to claim 25, the opening in the modified method of Schuele is expected to accommodate top and bottom electrical contacts, as broadly interpreted, because the electrical connectivity layer 335 contacts bottom electrical contacts of a micro-device, and top contacts are open and available for connection and are not blocked by other layers.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Schuele et al (US 9,892,944 B2) in view of Li (US 2005/0103745 A1) and Smith et al (US 6,527,964 B1), as applied to claim 10, and further in view of Kadowaki et al (US 2015/0069583 A1).
As to claim 13, Schuele discloses to etch to form the structures (col.10, lines 43-44), but fails to provide any details on how to etch.  
 	Kadowaki teaches a useful technique for patterning silicon dioxide.  Kadowaki teaches:
providing an inorganic material layer (silicon dioxide, 3 um thick [0074]) on a substrate,
depositing nickel (by sputtering, [0074]) on top of the inorganic material layer;
performing photolithography to define openings (pattern a resist layer by 
performing a wet etch to expose portions of a top surface of the inorganic material layer corresponding to the openings (“by wet etching” [0074]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide nickel, photolithography and wet etching as cited in claim 13 in the modified method of Schuele because Kadowaki teaches that to do so is a useful technique for patterning silicon dioxide, and such is expected to give the predictable result of forming desired openings in the inorganic material layer.
As to claim 14, Schuele fails to disclose specifics about the etch process.  Kadowaki teaches that silicon oxide layers may be dry etched by using reactive ion etching [0074].  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use reactive ion etching in the modified method of Schuele because Kadowaki teaches that to do so is a useful technique for patterning silicon dioxide, and such is expected to give the predictable result of forming desired openings in the inorganic material layer.

Response to Amendment
Claims 10-16 and 18-25 are rejected under 35 U.S.C. 112(b).
Claims 10-12, 15-16 and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schuele et al (US 9,892,944 B2) in view of Li (US 2005/0103745 A1) and Smith et al (US 6,527,964 B1).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Schuele et al (US 9,892,944 B2) in view of Li (US 2005/0103745 A1) and Smith et al (US .

Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive, to the extent they still apply.  Applicant argues Schuele, Li, and Smith fail to disclose an inorganic layer that includes a first portion with a first optical absorption and a second portion with a second optical absorption.  In response, as best understood by the examiner, the differences in optical absorption result from the patterned layers present on the substrate.  The same structure is present in Schuele as in the instant invention – a patterned inorganic layer overlapping an electrical connectivity layer, in turn overlapping the substrate – and together various combinations of materials provide for varying optical absorptions, encompassing the cited first and second optical absorptions.  It is also noted the claims do not require that the first and second optical absorptions are different.
Applicant argues about the substrate acting as an etch stop.  In response, the substrate acting as a stop layer is a relative concept.  Etch rates are relative in order for a material to be an etch stop.  But Schuele discloses a flat bottom of the openings, which requires the substrate to be an etch stop in order for a flat bottom to be formed.  Otherwise, the bottom would be etched and a flat surface could not result.  Thus the substrate is an etch stop layer.
As to the argument about different materials having different etch rates, see Li which teaches this feature as explained in the rejection above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713